Citation Nr: 0707705	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C claimed to be the result 
of Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1976 to 
March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran currently has hepatitis C that was diagnosed 
in 2001.

2.  The evidence is in equipoise as to whether the veteran 
contracted hepatitis C from a blood transfusion that may have 
been received during one or more surgeries conducted at a VA 
medical facility prior to 1992.

3.  The receipt of contaminated blood during a transfusion 
prior to 1992 was not reasonably foreseeable event.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for hepatitis C is 
warranted.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.310, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's basic contention is that she acquired hepatitis 
C in the course of medical care (surgery for removal of a 
left kidney stone) received at the New York, New York, VA 
Medical Center in November 1977.

Under 38 U.S.C.A. § 1151, when a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2005).  A disability is a qualifying disability if it was 
not the result of the veteran's willful misconduct and was 
caused by hospital care or surgical treatment, and the 
proximate cause of the disability was carelessness, 
negligence, lack or proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
the treatment; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.  

The regulations provide that, in determining that additional 
disability exists, the physical condition immediately prior 
to the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately.  For surgery, the 
physical condition prior to the disease or injury will be the 
condition which the surgery was designed to relieve.  38 
C.F.R. § 3.358(b).  In determining whether additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, or medical or surgical treatment, 
the following considerations will govern: whether additional 
disability is actually the result of such disease or injury 
or an aggravation of existing disease or injury and not 
merely coincidental therewith; the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
or surgical treatment.  Also, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  38 C.F.R. § 3.358(c).

The crux of this claim is whether additional disability 
resulted from negligence, carelessness, lack of proper skill, 
error in judgment, or other instance of fault on the part of 
VA in the course of providing medical care, or the event was 
one not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  This issue is one in the province of medical 
professionals qualified to address the issue; lay opinion as 
to poor medical judgment or skill, carelessness, or 
negligence, or lack or foreseeability or existence of 
additional disability attributable to VA medical treatment, 
is not deemed competent.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (Lay evidence is not competent to prove a matter 
requiring medical expertise).  See also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence is evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); 38 C.F.R. § 3.159(a)(2) (lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused additional 
disability or death, it must be shown that the hospital care 
or medical or surgical treatment caused additional disability 
or death; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without informed consent. See 38 C.F.R. § 3.361 
(2005).

Whether the proximate cause of additional disability or death 
was an event not reasonably foreseeable is to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  VA considers whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 
3.361.

The medical evidence shows that the veteran has a current 
diagnosis of hepatitis C.  The earliest record of a diagnosis 
of hepatitis C is in an April 2001 private treatment record.  
The diagnosis was confirmed by a May 2001 liver biopsy.  The 
veteran underwent a VA examination for her hepatitis C in 
August 2006.  The examiner inquired as to the veteran's 
history of risk factors including blood transfusions prior to 
1992, intravenous drug use, heavy alcohol use or abuse, 
multiple sexual partner relationships, and occupational 
exposure or contaminated needle sticks.  The veteran denied 
exposure to all risk factors except for blood transfusions 
prior to 1992.  The evidence of record shows that the veteran 
underwent surgery in November 1977 at the VA Medical Center 
in New York, New York, due to dendritis calculus of the left 
kidney.  The actual treatment records for that surgery, 
however, are not available despite multiple attempts to 
obtain them.  (Nevertheless, there are records of relevant 
complaints at a VA facility in 1977, and private hospital 
records dated in 1979, refer to a 1977 VA surgery.)  Thus, 
the Board concludes there was a VA surgery in 1977, although 
there is no evidence except the veteran's statements that she 
received a blood transfusion during that surgery.

Medical evidence further shows the veteran underwent a second 
surgery for stones in her left kidney in April 1987 at a 
private hospital.  Although the treatment records for that 
surgery are in the claims folder, these records fail to 
indicate whether the veteran received a blood transfusion 
during the procedure.

Finally the evidence shows that the veteran had a partial 
hysterectomy in approximately 1990.  Again the actual 
operation report of this surgery is not of record.  VA 
treatment records from March 1990, however, indicate the 
veteran had painful uterine fibroids and was hospitalized for 
treatment.  In an April 1998 treatment record from the VA 
clinic in Dothan, Alabama, which is part of the Central 
Arkansas VA Medical Center, it was noted that she had had a 
partial hysterectomy about nine years before, corroborating 
that the partial hysterectomy was in approximately 1990.  The 
veteran indicated in a July 2005 statement that the 
hysterectomy was performed at the VA Medical Center in 
Wilmington, Delaware.  Although the inquiry was made, the 
treatment records were not available.  Thus as with the prior 
surgeries, there are no records to indicate that the veteran 
received a blood transfusion during this surgery.

In any event, it is apparent the veteran underwent three 
surgeries prior to 1992, two at VA facilities and one at a 
private facility.  In his August 2006 report, the VA examiner 
states that, given the history of her surgeries, whether done 
at the VA or a non-VA hospital prior to 1990, blood was not 
being screened for hepatitis C.  The hepatitis C virus was 
discovered in 1989 and screening of blood supply was 
implemented in 1990.  Thus the examiner opined that it is at 
least as likely as not that the veteran may have contracted 
hepatitis C during those surgeries by blood or blood 
products.  The Board notes that although the examiner 
indicates 1990 was the year that screening for hepatitis C 
began, VA has recognized that a reliable screening test did 
not become available until 1992.  Thus the Board considers 
all surgeries prior to 1992 to be risk factors for the 
veteran's contraction of the hepatitis C virus.  

The Board finds that the benefit of the doubt doctrine should 
be applied to the veteran's claim in determining whether she 
was exposed to hepatitis C from transfusion given during VA 
treatment.  First, the records of the operations that the 
veteran underwent prior to 1992 either are not available or 
do not indicate a blood transfusion was given although the 
veteran reported receiving blood transfusions during those 
operations.  Second, the veteran has no other reported risk 
factor.  Finally, the VA examiner's opinion is favorable to 
the veteran.  Although the evidence does not clearly show 
that the veteran received a blood transfusion prior to 1992 
from which she could have contracted hepatitis C, the 
evidence also does not show that she did not receive a blood 
transfusion during any of these operations.  In addition, 
since two of those surgeries were performed at VA facilities, 
it is more likely than not that the contaminated blood the 
veteran received were then from treatment at VA rather than 
at the private hospital.  Thus the Board finds that the 
evidence is in equipoise and gives the veteran the benefit of 
the doubt that the etiology of her hepatitis C is the receipt 
of contaminated blood from a transfusion given by VA during 
one of the pre-1992 surgeries.  This finding, however, does 
not end the Board's inquiry as it has to determine whether 
there was fault on the part of VA or, alternatively, that the 
event was not reasonably foreseeable.

The Board finds that the veteran's hepatitis C was not caused 
by carelessness, negligence, lack of proper skill, or error 
in judgment on the part of VA, because the hepatitis C virus 
was not discovered until 1989.  Furthermore the VA examiner 
opined that the veteran's hepatitis C was not the result of 
any carelessness, negligence, lack of proper skill, or error 
in judgment on the part of the VA.  

For this same reason, however, the Board finds that the 
giving of contaminated blood during a transfusion prior to 
1992 was not a reasonably foreseeable event.  A reasonable 
health care provider at that time would not have considered 
hepatitis C to be an ordinary risk of the treatment provided 
since it was not known to be a health risk at the time.  
Furthermore this is the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures if such a risk had been known.

Thus the Board finds that entitlement to compensation under 
38 U.S.C.A. § 1151 has been established, and the veteran's 
appeal is granted.

Since this decision represents a grant of the benefit sought 
on appeal, a discussion of VA's compliance with its various 
notice and assistance requirements is not necessary.  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C claimed to be the result 
of Department of Veterans Affairs (VA) treatment is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


